EXHIBIT 10.17
TERMS OF INCENTIVE STOCK OPTION GRANTS

1.   Generally. This document sets forth the terms and conditions under which
incentive stock options (the “ISO Options”) are granted under paragraph 4(a) of
the 2003 Long-Term Incentive Compensation Plan (the “Plan”), which was approved
by Ferro Corporation shareholders on April 25, 2003. The ISO Option grants to
which these terms apply are intended to qualify as incentive stock options under
Section 422 of the Internal Revenue Code of 1986, as amended. (The recipient of
an ISO Option grant is called the “ISO Optionee” below. The term “Ferro” below
includes Ferro Corporation and its subsidiary and affiliated companies.)   2.  
Precedence of the Plan. The terms of this document are in all events subject to
the terms and conditions of the Plan. If there is any inconsistency between this
document and the Plan, then the Plan, and not this document, will govern. The
Compensation & Organization Committee of the Board of Directors (or such other
committee as the Board may from time to time designate) (the “Committee”)
administers awards under the Plan and has the authority to determine the terms
and conditions, not inconsistent with the provisions of the Plan, of any Award
granted under this Plan. In this capacity, the Committee also has the authority
to construe and interpret the provisions of the Plan and all awards under the
Plan and to establish, amend, and rescind rules and regulations for the
administration of the Plan, all of which will be binding on the ISO Optionee.  
3.   Basic Option Terms. The name of the ISO Optionee, the date of the ISO
Option grant, the aggregate number of shares of Ferro Common Stock that may be
purchased under the ISO Option, the option exercise price, and the expiration
date of the ISO Option (i.e., last date on which such ISO Option may be
exercised) are set forth separately in a grant letter from Ferro to the ISO
Optionee which refers expressly to this document.   4.   Normal Exercise. Except
as otherwise provided below, ISO Options will become exercisable only if and
after the ISO Optionee has remained employed by Ferro for one year from the date
of the ISO Option grant, whereupon such rights shall become exercisable to the
extent of 25% of the aggregate number of shares granted, which percentage shall
increase to 50% after two years, 75% after three years and to 100% after four
years of employment.   5.   Retirement. If an ISO Optionee retires from his or
her employment with Ferro under a Ferro retirement plan or policy (including
early retirement) before an ISO Option has been exercised or expired, then the
ISO Option will become 100% exercisable when the ISO Optionee retires and the
ISO Optionee will then be entitled to exercise the ISO Option at any time on or
before such ISO Option expires.   6.   Death. If an ISO Optionee dies before an
ISO Option has been exercised or expired, then the person who is entitled by
will or the applicable laws of descent and distribution may exercise the option
rights (a) in full in the case of an ISO Optionee who was employed by Ferro at
the time of his or her death or (b) in the case of an ISO Optionee not so
employed, to the extent that the ISO Optionee was entitled to exercise the same
immediately before his or her death.   7.   Change of Control. If a “Change of
Control” occurs before an ISO Option has been exercised or expired, then the ISO
Option will become 100% exercisable immediately upon the “Change of Control”
provided that the ISO Optionee is then employed by Ferro. (For purposes of this
document, the term “Change of Control” has the meaning given to that term in
paragraph 10 of the Plan.)   8.   Other Termination of Employment. If the ISO
Optionee’s employment with Ferro terminates before an ISO Option has been
exercised or expired for any reason other than those stated in clauses 5-7
above, the ISO Optionee may exercise the option rights at any time within the
three-month period after his or her termination of employment (but before the
expiration of the ISO Option) to the extent he or she was entitled to exercise
the same immediately before the termination of employment.

 



--------------------------------------------------------------------------------



 



9.   Liquidation, Dissolution and Merger. If at any time before an ISO Option is
exercised or expires Ferro is liquidated or dissolved, or becomes a party to a
plan of merger or consolidation with respect to which Ferro is not the surviving
corporation, then the following will apply:

  A.   Ferro will give the ISO Optionee at least 30 days’ prior written notice
that such event will occur.     B.   If the ISO Optionee is then employed by
Ferro, then the ISO Option will immediately become 100% exercisable provided
that the ISO Optionee exercises the ISO Option before it expires and within
30 days after the notice.     C.   If the ISO Optionee is not then employed by
Ferro, then the ISO Option will be exercisable to the extent it was exercisable
on the date of such notice provided that the ISO Optionee exercises the ISO
Option before it expires and within 30 days after the notice.

    If an ISO Option has not been exercised on or before the effective date of
any such liquidation, dissolution, merger or consolidation, then notwithstanding
the provisions of clauses 4-7 above, the ISO Option will terminate on such date,
unless another corporation assumes the ISO Option.

10.   Exercise. An ISO Option may be exercised by delivering to Ferro at the
office of its Treasurer a written notice signed by the person entitled to
exercise the option, of the election to exercise the option and stating the
number of shares to be purchased, together will full payment of the option
exercise price of the shares then to be purchased. Payment of the option
exercise price may be made, at the election of the ISO Optionee, (a) in cash,
(b) in Ferro Common Stock, or (c) in any combination of cash and Ferro Common
Stock. Shares of Ferro Common Stock used in payment of the purchase price will
be valued at their closing price on the New York Stock Exchange on the trading
day immediately preceding the date of exercise. Upon the proper exercise of an
ISO Option, Ferro will issue the appropriate number of shares of Ferro Common
Stock in the name of the person exercising the ISO Option and deliver to him or
her a certificate or certificates for the shares purchased. The ISO Optionee
will either pay in cash, within the time period specified by Ferro, the amount
(if any) required to be withheld for Federal, state or local tax purposes on
account of the exercise of an ISO Option or to make arrangements to satisfy such
withholding requirements in a manner satisfactory to Ferro.   11.   Legal
Restrictions on Exercise. No ISO Option will be exercisable if and to the extent
such exercise would violate:

  A.   Any applicable state securities law;     B.   Any applicable registration
or other requirements under the Securities Act of 1933, as amended (the “1933
Act”) the Securities Exchange Act of 1934, as amended, or the listing
requirements of any stock exchange; or     C.   Any applicable legal requirement
of any other government authority.

    Ferro will make reasonable efforts to comply with the foregoing laws and
requirements so as to permit the exercise of ISO Options. Furthermore, if a
Registration Statement with respect to the shares to be issued upon the exercise
of an ISO Option is not in effect or if counsel for Ferro deems it necessary or
desirable in order to avoid possible violation of the 1933 Act, Ferro may
require, as a condition to its issuance and delivery of certificates for the
shares, the delivery to Ferro of a commitment in writing by the person
exercising the option that at the time of such exercise it is his or her
intention to acquire such shares for his or her own account for investment only
and not with a view to, or for resale in connection with, the distribution
thereof; that such person understands the shares may be “restricted securities”
as defined in Rule 144 of the Securities and Exchange Commission; and that any
resale, transfer or other disposition of said shares will be accomplished only
in compliance with Rule 144, the 1933 Act, or the other Rules and Regulations
thereunder. Ferro may place on the certificates evidencing such shares an
appropriate legend reflecting the aforesaid commitment and the Company may
refuse to permit transfer of such certificates

-2-



--------------------------------------------------------------------------------



 



    until it has been furnished evidence satisfactory to it that no violation of
the 1933 Act or the Rules and Regulations thereunder would be involved in such
transfer.   12.   Forfeiture. The ISO Optionee will forfeit the ISO Option if,
from the date the ISO Option is granted until the date the ISO Option has been
fully exercised or expired, he or she—

  A.   Directly or indirectly, engages in, or assists or has a material
ownership interest in, or acts as agent, advisor or consultant of, for, or to
any person, firm, partnership, corporation or other entity that is engaged in
the manufacture or sale of any products manufactured or sold by Ferro or any
products that are logical extensions, on a manufacturing or technological basis,
of such products;     B.   Discloses to any person any proprietary or
confidential business information concerning Ferro or any Ferro officers,
Directors, employees, agents, or representatives which the ISO Optionee obtained
or which came to his or her attention during the course of his or her employment
with Ferro;     C.   Takes any action likely to disparage or have an adverse
effect on Ferro, its subsidiaries, or affiliates or any of Ferro’s officers,
Directors, employees, agents, or representatives;     D.   Induces or attempts
to induce any Ferro employee to leave the employ of Ferro or otherwise
interferes with the relationship between Ferro and any of Ferro’s employees, or
hires or assists in the hiring of any person who was a Ferro employee, or
solicits, diverts or otherwise attempts to take away any customers, suppliers,
or co-venturers of Ferro, either on the ISO Optionee’s own behalf or on behalf
of any other person or entity; or     E.   Otherwise performs any act or engages
in any activity which in the opinion of the Committee is inimical to the best
interests of Ferro.

13.   Withholding. All amounts paid to or on behalf of the ISO Optionee in
respect of an ISO Option will be subject to withholding as required by law.  
14.   Transferability. An ISO Option is not transferable by the ISO Optionee
other than by will or by the laws of descent and distribution. An ISO Option
will be exercisable during the lifetime of the ISO Optionee only by the ISO
Optionee and/or his or her guardian or legal representative.   15.   Adjustments
on Changes in Capitalization. If at any time before an ISO Option is exercised
or expires, the shares of Ferro Common Stock are changed or Ferro makes an
“extraordinary distribution” or effects a “prorata repurchase” of Common Stock
as described in paragraph 8 of the Plan or takes any other action described in
that paragraph, then the shares of Common Stock issuable pursuant to such ISO
Option will be appropriately adjusted as provided in such paragraph.   16.   No
Rights as a Shareholder. The ISO Optionee acknowledges that as holder of an ISO
Option the ISO Optionee has no rights as a shareholder or otherwise in respect
of any of the shares as to which the ISO Option has not been effectively
exercised.   17.   Employment at Will. By countersigning and returning to Ferro
a copy of the grant letter, the ISO Optionee acknowledges and agrees that, as in
the past, he or she is an employee at will of Ferro.

-3-